FRUGÉ, Judge
(concurs in part and dissents in part).
I agree with and concur in the decree of the majority opinion insofar as it affirms the judgment of the lower court.
However, I respectfully dissent to the extent that it denies plaintiff reimbursement for the cost of leveling the right-of-way portion of the land. The testimony of Mr. Russell coupled with the physical facts causing the water damage to plaintiff’s crops amply support the conclusion that the pipeline area must be leveled before the land will drain properly. Two witnesses testified on this item of damage. Mr. Russell stated that it would be necessary to level approximately 25 acres, at a cost of approximately $12.00 per acre. Mr. Rozas testified that the cost of releveling would be $18.00 per acre. Considering the testimony of both of these witnesses, I am of the opinion that plaintiff is entitled to recover $300.00 for this item. The “Right-of-way Agreement”, which is the law between the parties to this suit, conclusively supports this finding.
For the above reasons, I respectfully dissent.